—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered July 8, 1987, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to an indeterminate term of imprisonment of from 2 to 6 years, unanimously affirmed.
Complainant was robbed of her gold neck chain by the defendant, a person she had previously seen in the neighborhood. Approximately two and one-half months later, complainant saw the defendant, who was wearing the same coat and sneakers as he had when he committed the robbery, in a local supermarket located two blocks from the place where the robbery occurred. Defendant, once arrested, stated to the complainant, "I’m going to kill you when I get out”.
Defendant claims he was denied a fair trial when the prosecutor, in summation, allegedly mischaracterized the defense by arguing that defendant’s own testimony precluded a mistaken identification claim; argued facts not in evidence; and improperly characterized defendant as a welfare fraud. These claims are unpreserved insofar as defendant, at trial, *521voiced only a single general objection to one of the comments now challenged. In any event, we find the prosecutor’s remarks to have been entirely proper. Concur—-Sullivan, J. P., Rosenberger, Kupferman, Smith and Rubin, JJ.